United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1567
                        ___________________________

                                Amandeep Singh

                            lllllllllllllllllllllPetitioner

                                          v.

       Matthew G. Whitaker, Acting Attorney General of the United States

                           lllllllllllllllllllllRespondent
                                   ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: January 4, 2019
                            Filed: January 10, 2019
                                 [Unpublished]
                                ____________

Before GRUENDER, WOLLMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

       Indian citizen Amandeep Singh petitions for review of an order of the Board
of Immigration Appeals (BIA) upholding the decision of an immigration judge (IJ)
finding that Singh was not credible, and denying him withholding of removal and
relief under the Convention Against Torture (CAT).
       Singh’s appeal to the BIA stated generally that the IJ’s adverse credibility
determination was erroneous, without identifying any specific deficiencies in the IJ’s
decision. Singh’s brief before this court does not even address the adverse credibility
determination. Accordingly, we conclude that he has failed to exhaust his
administrative remedies and has waived any challenge to the IJ’s denial of
withholding of removal and CAT relief. See Chavero-Linares v. Smith, 782 F.3d
1038, 1040 (8th Cir. 2015) (“Claims not raised in an opening brief are deemed
waived.”) (citation and internal quotations omitted); Escoto-Castillo v. Napolitano,
658 F.3d 864, 866 (8th Cir. 2011) (“We have repeatedly held that failure to exhaust
administrative immigration remedies precludes merits review of the unexhausted
issue.”); Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004) (argument
not meaningfully raised in opening brief is waived). The petition is denied.
                       ______________________________




                                         -2-